     Case 3:19-cv-00363-REP Document 1 Filed 05/15/19 Page 1 of 42 PageID# 45



                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA

JOYCE BAAR                                          )
                                                    )
                                                    )
        Plaintiff,                                  )                      3:19-cv-00363
                                                        CIVIL ACTION NO.: _____________
v.                                                  )
                                                    )
ZIMMER US, INC.; ZIMMER-BIOMET                      )   COMPLAINT & DEMAND FOR JURY
HOLDINGS, INC.; ZIMMER, INC.; AND                   )   TRIAL
ZIMMER SURGICAL, INC.                               )
                                                    )
        Defendants.                                 )

        Plaintiff, Joyce Baar, by and through her attorneys, respectfully submits the following

 Complaint and Jury Demand against Defendants Zimmer US, Inc.; Zimmer Biomet Holdings,

 Inc.; Zimmer, Inc.; and Zimmer Surgical, Inc. (collectively referred to as "Zimmer" or

 "Defendants"), and alleges the following:

                                      INTRODUCTION

        1.      This product liability action relates to the design, development, manufacture,

testing, marketing, promotion, distribution, and sale of Zimmer's defective hip implant

components known as the Zimmer VerSys Hip System Collared Beaded MidCoat Femoral Stem

(“Collared Beaded Midcoat”), the Zimmer VerSys Hip System Femoral Head (“VerSys”), the

Zimmer Continuum Cluster-Hole Acetabular System Shell, and the Zimmer Trilogy Acetabular

System Longevity Crosslinked Polyethylene Liner (collectively referred to as the “Devices” or

“VerSys Hip System”).

         2.      Zimmer designs, develops, manufactures, markets, tests, distributes and sells

 reconstructive orthopedic implants, including joint, dental and spinal implants, trauma products

 and related orthopedic surgical products. Zimmer’s related orthopedic surgical products include

 surgical supplies and instruments designed to aid in orthopedic surgical procedures.


                                                1
     Case 3:19-cv-00363-REP Document 1 Filed 05/15/19 Page 2 of 42 PageID# 46



           3.       The VerSys Hip System is an orthopedic device used in total hip replacement

    surgery.

           4.       On May 2, 2012, the following Zimmer hip components were surgically

    implanted into Plaintiff Joyce Baar’s right hip:

                    •    VerSys Hip System Femoral Head, 12/14 Taper, 36mm, Ref

                         00-8018-036-01;

                    •    VerSys Hip System Collared Beaded Midcoat Collared Femoral Stem,

                         12/14 Neck Taper, Extended Neck Offset, Size 11 Extended Body, Ref 00-

                         7840-011-20;

                    •    Continuum Cluster-Hole Acetabular System Shell, 52mm, Ref 00-8757-

                         052-01; and

                    •    Trilogy Acetabular System Longevity Crosslinked Polyethylene Liner,

                         Standard, 36mm ID, Ref 98-0001-200-11.

               5.   Plaintiff Baar subsequently developed trunnionosis, adverse local tissue reaction,

    and other complications in her right hip requiring revision surgery on July 26, 2017.

               6.   The United States Food and Drug Administration’s (“FDA”) Manufacturer and

    User Facility Device Experience (“MAUDE”) database for adverse events details numerous

    complaints of premature device failure for the same or similar modular VerSys hip systems, for

    reasons similar to the failures experienced by Ms. Baar. For example, on May 17, 2018, an

    adverse event report was filed involving a failed femoral head nearly identical to the femoral

    head used in Ms. Baar’s initial surgery. 1 On June 6, 2018, another report was filed by a physician




1
 See FDA MAUDE Database, Report Key 7525521, available at
https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfmaude/detail.cfm?mdrfoi__id=7525521&pc=LZO.


                                                       2
      Case 3:19-cv-00363-REP Document 1 Filed 05/15/19 Page 3 of 42 PageID# 47



    involving the VerSys femoral head and lists hairs found in the packaging of the devices. 2 A

    third adverse event reported on June 14, 2018 is connected to the July 11, 2014, failure of a

    patient’s VerSys system due to corrosion, trunnionosis, blackened tissue and elevated metal ion

    levels. 3

                7.    Many of these and other recent reports were only sent to FDA years after the

    injuries occurred, and they were reported by patients, physicians, or lawyers, not by Zimmer or

    its sales representatives.

                8.    There are more than five hundred (500) adverse event reports related to the

    VerSys system in the FDA’s database between June 2010 and June 2018. Furthermore, there

    are lawsuits with similar allegations involving the VerSys hip system pending in other federal

    courts, including in Pennsylvania, Missouri, Maryland, Tennessee, Washington, and elsewhere.

                9.    The Devices implanted into Plaintiff's right hip were defective and have

    caused her to suffer significant physical and emotional pain, subsequent surgery, extensive

    medical expenses, impairment of her daily routines, and restrictions from engaging in normal

    physical activities.

                10.   At all relevant times, Zimmer knew or should have known that the Devices

    were defective and not fit for the patients in whom they were implanted.

                11.   On or about January 28, 2003, a similar component to Plaintiff's hip system,

    the modular VerSys Hip System Fiber Metal Midcoat Femoral Stem, became the subject of a

    Class II recall by the FDA because the femoral heads would “not seat onto the taper of the hip

    stem[.]” 4



2
  See FDA MAUDE Database, Report Key 7491140.
3
  See FDA MAUDE Database, Report Key 7604925.
4
  See https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfRes/res.cfm?id=25698.


                                                       3
  Case 3:19-cv-00363-REP Document 1 Filed 05/15/19 Page 4 of 42 PageID# 48



         12.     The use of modular hip systems such as the VerSys hip system has been

 discontinued by many manufacturers or it has been the subject of recalls by manufacturers due

 to unreasonably high revision rates. These high failure rates are due to mechanical failures,

 dissociation of modular components, corrosion, and metal ion release. See Jung Taek Kim, et.

 al., Implant Design in Cementless Arthroplasty, Hip & Pelvis 65-75 (June 2016)(citing, inter

 alia, “… galvanic corrosion due to different metals contacting the modular junction, pitting

 corrosion by micromotion, and crevice corrosion are believed to contribute to complications to

 different extents.”).

                                                PARTIES

         13.    Plaintiff Joyce Baar (hereafter as “Ms. Baar” or “Plaintiff”) is over the age of 18

 and is a citizen and resident of Highland Springs (Henrico County), Virginia.

         14.    Defendant Zimmer US, Inc. is a Delaware corporation with its principal place of

 business at 345 East Main Street, Warsaw, Indiana, 46580-2746. At all times relevant to this

 action, Zimmer US, Inc. was a wholly owned subsidiary of Zimmer, Inc. At all times relevant

 to this action, Zimmer US, Inc. tested, studied, researched, designed, formulated, manufactured,

 inspected, labeled, packaged, promoted, advertised, marketed, distributed, and/or sold the

 VerSys Hip System in interstate commerce and throughout the Commonwealth of Virginia and

 generated substantial revenue as a result.

       15.       Defendant Zimmer Biomet Holdings, Inc. formerly known as Zimmer Holdings,

Inc., is a Delaware corporation with its principal place of business at 345 East Main Street,

Warsaw, Indiana, 46580-2746. At all times relevant to this action, Zimmer Biomet Holdings, Inc.

was the publicly traded holding company with wholly owned subsidiaries that it controlled which

tested, studied, researched, designed, formulated, manufactured, inspected, labeled, packaged,



                                                  4
  Case 3:19-cv-00363-REP Document 1 Filed 05/15/19 Page 5 of 42 PageID# 49



promoted, advertised, marketed, distributed, and/or sold the Zimmer VerSys Hip System in

interstate commerce and throughout the Commonwealth of Virginia and generated substantial

revenue as a result.

        16.     Defendant Zimmer, Inc. is a Delaware corporation with its principal place of

 business at 1800 West Center Street, Warsaw, Indiana, 46581-0708. At all times relevant to this

 action, Zimmer, Inc. was a wholly owned subsidiary of Zimmer Biomet Holdings, Inc. At all

 times relevant to this action, Zimmer, Inc. tested, studied, researched, designed, formulated,

 manufactured, inspected, labeled, packaged, promoted, advertised, marketed, distributed, and/or

 sold the Zimmer VerSys Hip System in interstate commerce and throughout the Commonwealth

 of Virginia and generated substantial revenue as a result.

        17.     Defendant Zimmer Surgical, Inc. is a Delaware corporation with its principal

 place of business at 200 West Ohio Avenue, Dover, Ohio 44622-9642. At all times relevant to

 this action, Zimmer Surgical, Inc. was a wholly owned subsidiary of Zimmer Biomet Holdings,

 Inc. At all times relevant to this action, Zimmer Surgical, Inc. tested, studied, researched,

 designed, formulated, manufactured, inspected, labeled, packaged, promoted, advertised,

 marketed, distributed, and/or sold the Zimmer VerSys Hip System in interstate commerce and

 throughout the Commonwealth of Virginia and generated substantial revenue as a result.

        18.     At all relevant times, each of the Defendants and their directors and officers acted

 within the scope of their authority of each Defendant and on behalf of each other Defendant.

        19.     At all relevant times, Defendants possessed a unity of interest between

 themselves and Zimmer exercised control over its subsidiaries and affiliates. As such, each

 Defendant is individually, as well as jointly and severally, liable to Ms. Baar for her injuries,

 losses and damages.




                                                 5
  Case 3:19-cv-00363-REP Document 1 Filed 05/15/19 Page 6 of 42 PageID# 50




                                    JURISDICTION AND VENUE

        20.       This Court has subject matter jurisdiction over the parties pursuant to 28 U.S.C. §

1332(a) because the Plaintiffs and Defendants are citizens of different states and the amount in

controversy exceeds $75,000.00, exclusive of interest and costs.

        21.       Defendants are subject to the personal jurisdiction of this Court, and venue

 is therefore proper herein pursuant to 28 U.S.C. § 1391, because Defendants did and do

 business within and have continuous and systematic contacts with the Commonwealth of

 Virginia, have consented to jurisdiction in the Commonwealth of Virginia and/or committed a

 tort in whole or in part in the Commonwealth of Virginia against Plaintiff, as more fully set

 forth herein. On information and belief, Defendants also advertised in this judicial district,

 made material omissions and representations in this judicial district, and breached warranties

 in this judicial district.

                                    FACTUAL ALLEGATIONS

        22.       The allegations in the preceding paragraphs are incorporated by reference as

though fully set forth herein.

        23.       A patient’s natural hip joint connects the thigh (femur) bone of the leg to the pelvis.

The hip is characterized as a ball and socket joint. The socket is the cup shaped portion of the

acetabulum into which the femoral head (ball) at the top of the femur bone inserts and articulates.

Both the femoral head and acetabular socket are covered with cartilage forming a natural surface

upon which the parts may move freely. The primary function of the hip joint is to support the

weight of the body in both static (i.e. standing) and dynamic (i.e. walking or running) postures.




                                                    6
  Case 3:19-cv-00363-REP Document 1 Filed 05/15/19 Page 7 of 42 PageID# 51



       24.      In some patients, cartilage can become damaged due to trauma, disease, or aging

(arthritis). When this occurs, a hip replacement may be indicated. A total hip replacement device

typically consists of four separate components: (1) a femoral stem, (2) a femoral head/ball, (3) an

acetabular liner, and (4) an acetabular cup/shell as demonstrated below.




       25.     These four components are manufactured from metal alloys, plastic or ceramic

materials and are surgically implanted to replace a patient’s damaged or diseased natural anatomy.

       26.     A total hip arthroplasty surgical procedure requires removing the arthritic femoral

head and replacing the patient’s natural anatomy with a femoral stem upon which a femoral head

is impacted. The acetabulum is then reamed to accommodate the acetabular shell into which the

liner is then placed. Once all the parts are inserted, the ball articulates within the acetabular liner

of the hip implant device, much like the patient’s natural hip

       27.     The VerSys Hip System has what is referred to as head-neck modularity at the

junction between the VerSys femoral head and the trunnion on the neck of the Collared Beaded

Midcoat femoral stem.

       28.     The trunnion is the tapered top end of the Collared Beaded Midcoat femoral stem

upon which the VerSys femoral head is affixed during hip replacement. The trunnion of the




                                                  7
  Case 3:19-cv-00363-REP Document 1 Filed 05/15/19 Page 8 of 42 PageID# 52



Collared Beaded Midcoat femoral stem has a taper angle that is wider at the proximal than distal

end. The bore (or hollow portion of the inside of the ball) of the VerSys femoral head has a

corresponding taper angle which is wider at the distal than proximal end. When the VerSys

femoral head is impacted onto the trunnion of Collared Beaded Midcoat femoral stem, the

dissimilar angles of the trunnion (the male taper) and the bore of the femoral head (the female

taper) form an interference fit. The contact area between the inside of the bore of the femoral head

and the trunnion of the femoral stem is called the taper junction or interface. This type of taper

junction is known as a Morse taper, which relies on the dissimilar angles at the femoral head-neck

interface to obtain fixation.

       29.     This taper junction is designed to prevent motion when assembled; however,

micromotion can develop over time at a malfunctioning taper junction resulting in articulation of

the bore of the femoral head against the trunnion of the femoral stem to the degree that the oxide

layer existing between the components is gradually worn down resulting in metal debris wearing

off the component parts. Fluid from the hip joint can also enter a malfunctioning taper junction

facilitating a corrosive process.

       30.       On or about May 2, 2012, Ms. Baar underwent a surgical procedure at Bon Secours

Health System Saint Mary’s Hospital in Richmond, Virginia performed by Dr. Fred J. McGlynn,

where the Devices were implanted in her right hip joint.

       31.       Subsequent to being implanted with the Devices in her right hip, Ms. Baar began

 to experience adverse symptoms including but not limited to elevated metal ion levels and

 adverse local tissue reaction.




                                                 8
 Case 3:19-cv-00363-REP Document 1 Filed 05/15/19 Page 9 of 42 PageID# 53



      32.      Consequently, Ms. Baar underwent a revision and replacement surgery of the

Devices implanted in her right hip on July 26, 2017. The surgery was performed by Dr. Jason

Hull at Bon Secours Health System Saint Mary’s Hospital in Richmond, Virginia.

      33.      During the procedure, Dr. McGrory found a “ring of definitive darkened material

at the head and neck junction consistent with corrosion and/or fretting debris.” Dr. McGrory

also noted in his operative report that there was “dark-tinged fluid within the taper itself.”

      34.      Dr. McGrory replaced the cobalt-chromium VerSys femoral with a ceramic

femoral head thereby removing the metal-on-metal junction in Ms. Baar’s hip system.

      35.      The mechanism of failure in Plaintiff’s VerSys Hip System was the same

mechanism of failure that Defendants had marketed and warranted would not occur because of

the VerSys Hip System’s design and composition. It was also the same mechanism of failure

that the medical and scientific community had been studying and documenting in modular

device designs since the 1990s, and that Zimmer itself studied in wear testing as early as 1996.

As noted above, modular devices largely have been abandoned by many manufacturers due to

the risk of crevice corrosion, trunnionosis at the stem-neck junction, increased levels of cobalt

and chromium ions in patients’ bodies, and metallurgical reaction due to the use of dissimilar

metals in the femoral stem and femoral head.

      36.      In reliance on Defendants' marketing of the devices, Ms. Baar and her

physicians expected that these Devices would provide her with better stability, function,

comfort, and range of motion than other hip replacement devices available on the market. In

reliance on Defendants' marketing of the Devices, Ms. Baar and her physician also expected

that these Devices should have lasted many more years than she experienced.




                                                 9
     Case 3:19-cv-00363-REP Document 1 Filed 05/15/19 Page 10 of 42 PageID# 54



           37.     Had Ms. Baar known that the Devices would cause the injuries that she ultimately

    suffered, she would not have elected to use them during her hip replacement surgery.

           38.     Ms. Baar’s hip device system was approved by the FDA through the 510(k)

    process, which refers to Section 510(k) of the Medical Device Amendments of 1976 (hereafter

    “MDA”) of the Federal Food, Drug and Cosmetic Act. Under this process, device manufacturers

    are only required to notify the FDA at least 90 days before they market a device claimed to be

    “substantially equivalent” to a device the FDA approved for sale prior to 1976, when the MDA

    was enacted. No clinical testing is required under this process.

           39.     Subsequent amendments to the MDA allowed for 510(k) clearance for products

    deemed “substantially equivalent” to post-MDA, 510(k) cleared devices. Through this domino

    effect, devices deemed “substantially equivalent” to devices previously deemed “substantially

    equivalent” to devices approved for sale by the FDA prior to 1976 could be sold to patients in a

    matter of 90 days without any clinical testing. Clearance for sale under the 510(k) process does

    not equate to FDA approval of the cleared device.

           40.     In 2012, at the request of the FDA, the Institute of Medicine of the National

    Academies (hereafter “IOM”) conducted a thorough review of the 510(k) process, coming to the

    following major conclusions:

                  The 510(k) clearance process is not intended to evaluate the
                  safety and effectiveness of medical devices with some exceptions.
                  The 510(k) process cannot be transformed into a pre-market
                  evaluation of safety and effectiveness so long as the standard for
                  clearance is substantial equivalence to any previously cleared
                  device. 5




5
 The Institute of Medicine of the National Academies, Medical Devices and the Public Health – The FDA 510(k)
Clearance Process at 35 Years,193, available at https://www.nap.edu/read/13150/chapter/1



                                                    10
     Case 3:19-cv-00363-REP Document 1 Filed 05/15/19 Page 11 of 42 PageID# 55



                41.   The IOM explained, “The assessment of substantial equivalence does not require

    an independent demonstration that the new device provides a ‘reasonable assurance of safety

    and effectiveness.’” Further, the IOM even pointed out that the classification of predicate

    devices approved for sale prior to the 1976 MDA “did not include any evaluation of the safety

    and effectiveness of individual medical devices . . . Thus is common for devices to be cleared

    through the 510(k) program by being found substantially equivalent to devices that were never

    individually evaluated for safety and effectiveness, either through the original device

    classification program or through the 510(k) process.” 6

                42.   Selection of a femoral head made of cobalt-chromium such as the VerSys rather

    than a ceramic head to pair with the titanium alloy neck of the VerSys femoral stem significantly

    increases the risk of toxic amounts of corrosion and fretting debris which causes pain, swelling,

    metallosis, trunnionosis, tissue necrosis, adverse local tissue reaction, osteolysis, dislocation,

    and/or the need for early revision surgery.

                43.   Zimmer’s pre-market corrosion and fatigue testing utilizing VerSys modular

    femoral heads showed thick amounts of debris at both modular junctions and other fretting-

    induced changes.

                44.   The Collared Beaded Midcoat femoral stem is made of a titanium alloy, which is

    a dissimilar metal compared to the cobalt-chrome VerSys femoral head, leading to further

    metallurgical reactions that generate debris and corrosion.

                45.   In designing the VerSys Hip System, Zimmer knew that the use of dissimilar

    metal alloys as well as taper size and geometry, trunnion surface finish, and rigidity contribute

    to causing fretting and corrosion at the femoral head-femoral stem taper interface.



6
    Id. at 4.


                                                    11
  Case 3:19-cv-00363-REP Document 1 Filed 05/15/19 Page 12 of 42 PageID# 56



        46.     Zimmer failed to disclose the risk of corrosion and fretting with the Devices.

        47.     Zimmer used it distributors and sales representatives to communicate with

 doctors, including Plaintiff’s implanting surgeon, Dr. McGlynn, and other physicians at Bon

 Secours Health System Saint Mary’s Hospital.

        48.     Zimmer and its sales representatives intentionally or negligently failed to

 accurately describe the risks of fretting and corrosion, release of metal debris and metal ions into

 the surrounding tissue and the blood associated with the use of the VerSys Hip System.

        49.     Had Zimmer disclosed the accurate information about this particularly dangerous

 failure mode, i.e., fretting and corrosion, Plaintiff and her surgeon would not have used the

 VerSys Hip System.

        50.     Despite their knowledge of the serious injuries associated with use of these

 VerSys Hip System, Zimmer engaged in a marketing and advertising program which, as a whole,

 by affirmative and material misrepresentations and omissions, falsely and deceptively sought to

 create the image and impression that the use of the VerSys Hip System was safe.

        51.     At all relevant times, Zimmer knew or should have known that the VerSys Hip

 System was not safe for the patients in whom it was implanted, including Plaintiff, because of

 its unacceptable failure rate.

       53.      As a direct and proximate result of the defective nature of the Devices and the

Defendants' wrongful conduct, including but not limited to the lack of clinical testing before the

Devices reached the market, Plaintiff sustained and continues to suffer economic damages and

severe and permanent injuries, including pain, suffering, and emotional distress. As a result,

Plaintiff has sustained and will continue to sustain damages in an amount to be proven at trial, but

which will exceed the jurisdictional minimum of this Court.




                                                 12
  Case 3:19-cv-00363-REP Document 1 Filed 05/15/19 Page 13 of 42 PageID# 57



                             THE FEDERAL REQUIREMENTS

       54.     The Medical Device Amendments of 1976 to the Food Device Cosmetic Act

established the current regulatory framework for medical devices.

       55.     The MDA, in theory, requires medical devices like the VerSys Hip System to

undergo premarket approval by the FDA, a process which obligates the manufacturer to design

and implement a clinical investigation and to submit the results of that investigation to the FDA.

       56.     Premarket approval is a rigorous process that requires a manufacturer to submit

what is typically a multivolume application that includes, among other things, full reports of all

studies and investigations of the device’s safety and effectiveness that have been published or

should reasonably be known to the applicant; a full statement of the device’s components,

ingredients, and properties and of the principle or principles of operation; a full description of

the methods used in, and the facilities and controls used for, the manufacture, processing, and

when relevant, packing and installation of, such device; samples or device components required

by the FDA; and a specimen of the proposed labeling.

       57.     The FDA may grant premarket approval only if it finds that there is reasonable

assurance that the medical device is safe and effective and must weigh any probable benefit to

health from the use of the device against any probable risk of injury or illness from such use.

       58.     A medical device on the market prior to the effective date of the MDA – a so-called

“grandfathered” device – is not required to undergo premarket approval. In addition, a medical

device marketed after the MDA’s effective date may bypass the rigorous premarket approval

process if the device is “substantially equivalent” to a “grandfathered” pre-MDA device (i.e., a

device approved prior to May 28, 1976).

       59.     This exception to premarket approval is known as “510(k) clearance” which only




                                                13
  Case 3:19-cv-00363-REP Document 1 Filed 05/15/19 Page 14 of 42 PageID# 58



requires the manufacturer to notify the FDA under section 510(k) of the MDA of its intent to

market a device at least 90 days prior to the device’s introduction on the market, and to explain

the device’s substantial equivalence to a pre-MDA predicate device. The FDA may then “clear”

the new device for sale in the United States.

       60.     510(k) clearance is distinct from the FDA’s pre-market approval (“PMA”) process

in that clearance does not require clinical confirmation of safety and effectiveness and as such the

manufacturer retains all liability for the assertions of safety and effectiveness.

       61.     All the component parts comprising Plaintiff’s VerSys Hip System were cleared

for marketing by the FDA pursuant to 510(k) of the MDA or were marketed without receiving

either 510(k) clearance or PMA approval by the FDA.

       62.     According to the U.S. Supreme Court in Buckman v. Plaintiffs’ Legal Comm., 531

U.S. 341, 346 (2001), the Supreme Court explained that demonstrating that a device qualifies for

this, known as the “§ 510(k) process,” means that: “[s]ection 510(k) submissions must include the

following: ‘Proposed labels, labeling, and advertisements sufficient to describe the device, its

intended use, and the directions for its use,’ 21 CFR § 807.87(e) (2000); and must include “[a]

statement indicating the device is similar to and/or different from other products of comparable

type in commercial distribution, accompanied by data to support the statement,” § 807.87(f); “[a]

statement that the submitter believes, to the best of his or her knowledge, that all data and

information submitted in the premarket notification are truthful and accurate and that no material

fact has been omitted,” § 807.87(k); and “any additional information regarding the device

requested by the [FDA] Commissioner that is necessary for the Commissioner to make a finding

as to whether or not the device is substantially equivalent to a device in commercial distribution,”

§ 807.87(l).




                                                  14
    Case 3:19-cv-00363-REP Document 1 Filed 05/15/19 Page 15 of 42 PageID# 59



        63.      The FDCA requires cleared medical devices to be demonstrated to be safe and

effective for each intended use. 7 Not only is the medical device itself part of the 510(k) process,

but so is the labeling and packaging that comes with it.

        64.      A manufacturer is required to give adequate directions for the use of a medical

device such that a “layman can use a device safely and for the purposes for which it is intended” 8,

and conform to section 801.15 requirements governing the appearance of the label.

        65.      The FDCA requires medical device manufacturers to disclose all material facts in

advertising and labeling. 9 False and misleading labeling is considered misbranding 10, which is

prohibited. 11

        66.      The distribution of a “misbranded” medical device is prohibited pursuant to 21

U.S.C. §§ 331(a), (k) (2012) and 21 U.S.C. § 352(f) (2012).

        67.      The FDCA provides that a medical device is misbranded if, among other things,

the labeling did not contain adequate directions for use, which includes critical information about

adverse events. Adequate directions for use cannot be written including adverse events when the

manufacturer has failed to disclose those adverse events to the FDA. Therefore, the labeling

becomes inadequate and the product is misbranded.

        68.      Federal law requires a manufacturer to ensure that any warranty statements it

voluntary makes are truthful, accurate, not misleading, and consistent with applicable federal and

state law. 12




7
  21 U.S.C. § 360e(c)(2)(A)(iv) (2012).
8
  21 C.F.R. § 810.5 (2012).
9
  21 U.S.C. § 321(n) (2012).
10
   21 U.S.C. § 321(a), q(1) (2012).
11
   21 U.S.C. § 331(b).
12
   21 U.S.C. § 331(b) (effective 2013).


                                                15
     Case 3:19-cv-00363-REP Document 1 Filed 05/15/19 Page 16 of 42 PageID# 60



         69.      Under the FDCA, medical device manufacturers are prohibited from introducing

the adulteration or misbranding of any medical device into interstate commerce. 13

         A.       The FDA, By Its Regulations and 510(k) Clearance Process, Prohibits
                  Misleading or False Promotional and Marketing Activities

         70.      The FDA regulates the manufacture, sale, and distribution of medical devices in the

United States under the authority of the FDCA. This authority includes oversight of labeling and

advertising for all medical devices. 14

         71.      Under the FDCA and FDA’s implementing regulations, labeling, promotional

advertisements, and making claims about medical devices are deemed misleading if they omit or

ignore certain information about the product’s risks

         72.      A medical device shall be deemed to be misbranded if its labeling is false or

misleading in any particular. Labeling or advertising may be considered misleading if it fails to

reveal material facts about the product being promoted, including facts about the consequences

that can result from use of the product as suggested in a promotional piece. 15

         B.       After a Medical Device is Cleared via the 510(k) Process, a Device
                  Manufacturer Still Has Requirements, Including General Reporting
                  Requirements, to the FDA Mandated by Federal Regulations

         73.      A manufacturer’s obligations do not end with 510(k) clearance by the FDA. Even

after clearance, manufacturers are required to report to the FDA “no later than 30 calendar days

after the day: the manufacturer receive[s] or otherwise become[s] aware of information, from any

source, that reasonably suggests that a device” marketed by the manufacturer:

                  a.       May have caused or contributed to death or serious injury; or

                  b.       Has malfunctioned and this device or a similar device [likewise marketed


13
   Id.
14
   See 21 U.S.C. § 352(a), (n), (q) & (4) (2012).
15
   21 U.S.C. § 321(n) (2012); 21 C.F.R. §§ 1.21, 202.1(e)(5)(iii) (2012).


                                                         16
     Case 3:19-cv-00363-REP Document 1 Filed 05/15/19 Page 17 of 42 PageID# 61



                          by the manufacturer] would be likely to cause or contribute to a death or

                          serious injury, if the malfunction were to recur. 16

         74.     These reports must contain all information reasonably known to the manufacturer,

including any information that can be obtained by analysis, testing, or other evaluation of the

device, and any information in the manufacturer’s possession.

         75.     In addition, manufacturers are responsible for conducting an investigation of each

adverse event, and must evaluate the cause of the adverse event. 17

         76.     Manufacturers are required to make periodic reports to the FDA regarding cleared

devices, such reports to include summaries of:

                 a.       Unpublished reports of data from any clinical investigations or nonclinical

                          laboratory studies involving the device or related devices and known to or

                          that reasonably should be known to the applicant; and,

                 b.       Reports in the scientific literature concerning the device and known to or

                          that reasonably should be known to the applicant. 18

         77.     The medical device manufacturer has a continuing duty to monitor the product after

FDA clearance and to discover and report to the FDA any complaints about the product’s

performance and any adverse health consequences of which it became aware and that are or may

be attributable to the product.

         78.     The manufacturer is obligated to inform the FDA of new clinical investigations or

scientific studies concerning the device about which the manufacturer knows or reasonably should

know. 19


16
   21 C.F.R. § 803.50(a) (2012); 21 U.S.C. § 360i(a) (2012).
17
   21 C.F.R. § 803.50(b)(3).
18
   21 C.F.R. § 814.84(b)(2) (2012).
19
   Id.


                                                        17
     Case 3:19-cv-00363-REP Document 1 Filed 05/15/19 Page 18 of 42 PageID# 62



         79.      The FDA can revoke its clearance based on these post-approval reports. 20

         80.      The manufacturer must establish internal procedures for reviewing complaints and

adverse event reports.21 Medical device manufacturers are required by federal regulation to

“establish and maintain” an adverse event database. 22           Pursuant to federal regulations,

manufacturers of medical devices must also describe in every individual adverse event report

whether remedial action was taken with regard to the adverse event, and whether the remedial

action was reported to FDA as a removal or correction of the device.23

         81.      Federal law also mandates that the FDA establish regulations requiring

manufacturer of a medical device to report promptly to FDA any correction or removal of a device

undertaken to reduce a risk to health posed by the device, or to remedy a violation of federal law

by which a device may present a risk to health.24

         82.      Manufacturers must disclose any reportable MDR event or events, including a trend

analysis that necessitates remedial action to prevent an unreasonable risk of substantial harm to the

public health, to the FDA within 5 business days after becoming aware of such event or events. 25

         83.      Device manufacturers must report promptly to FDA any device corrections and

removals and maintain records of device corrections and removals.

         84.      FDA regulations require submission of a written report within ten (10) working

days of any correction or removal of a device initiated by the manufacturer to reduce a risk to

health posed by the device, or to remedy a violation of the Act caused by the device, which may

present a risk to health. The written submission must contain, among other things, a description



20
   21 U.S.C. §§ 360(e)(1), 360(h)(e) (2012).
21
   21 C.F.R. § 820.198(a) (2012).
22
   21 C.F.R. § 803.1(a) (2012).
23
   21 C.F.R. § 803.52 (2012).
24
   21 U.S.C. § 360(i).
25
   See 21 C.F.R. § 806 (2012).


                                                  18
     Case 3:19-cv-00363-REP Document 1 Filed 05/15/19 Page 19 of 42 PageID# 63



of the event giving rise to the information reported, the corrective or removal actions taken, and

any illness or injuries that have occurred with use of the device, including reference to any device

report numbers. Manufacturers must also indicate the total number of devices manufactured or

distributed which are subject to the correction or removal and provide a copy of all

communications regarding the correction or removal. 26

           85.      Pursuant to federal regulation, manufacturers must comply with specific quality

system requirements promulgated by FDA. These regulations require manufacturers to meet

design control requirements, including but not limited to conducting design validation to ensure

that devices conform to defined user needs and intended uses.

           86.      Manufacturers must also meet quality standards in manufacture and production of

the devices.

           87.      Manufacturers must establish and maintain procedures for implementing corrective

actions and preventive actions; investigate the cause of nonconforming products; and, take

corrective action to prevent recurrence.

           88.      Manufacturers are also required to review and evaluate all complaints and

determine whether an investigation is necessary.

           89.      Manufacturers are also required to use statistical techniques, where necessary, to

evaluate product performance.

           90.      Zimmer failed to comply with several of these requirements which led to the

devices being on the market for use by Plaintiff’s doctor.

           91.      Zimmer failed to comply with many of these above-mentioned FDA regulations

and requirements.



26
     See 21 C.F.R. § 806 (2012).


                                                    19
  Case 3:19-cv-00363-REP Document 1 Filed 05/15/19 Page 20 of 42 PageID# 64



       92.     Zimmer failed to report adverse events timely to the FDA.

       93.     Zimmer failed to investigate and correct problems with the VerSys Hip System.

       C.      After Clearance of a Medical Device, The FDA, By Its Regulations and PMA
               Process, Requires A Manufacturer To Follow Good Manufacturing Practices

       94.     Under 21 C.F.R. § 820.1(a) (2012) of the Quality System (QS) Regulation for

Medical Devices, current good manufacturing practice (CGMP) requirements are set forth in this

quality system regulation. The requirements in this part govern the methods used in, and the

facilities and controls used for, the design, manufacture, packaging, labeling, storage, installation,

and servicing of all finished devices intended for human use. The requirements in this part are

intended to ensure that finished devices will be safe and effective and otherwise in compliance

with the Federal Food, Drug, and Cosmetic Act (FDCA). This part establishes basic requirements

applicable to manufacturers of finished medical devices.

       95.     21 C.F.R. § 820.5 (2012) “Quality Systems,” the FDA regulations state, “Each

manufacturer shall establish and maintain a quality system that is appropriate for the specific

medical device(s) designed or manufactured, and that meets the requirements of this part.”

       96.     21 C.F.R. § 820.3(z)(2) (2012) “Design validation,” means the manufacturer must

establish objective evidence that device specifications conform with user needs and intended

use(s).”

       97.     21 C.F.R. § 820.22 (2012): “Quality Audit” states: “Each manufacturer shall

establish procedures for quality audits and conduct such audits to assure that the quality system is

in compliance with the established quality system requirements and to determine the effectiveness

of the quality system.”

       98.     21 C.F.R. § 820.160(a) (2012): “Distribution” states: “Each manufacturer shall

establish and maintain procedures for control and distribution of finished devices to ensure that



                                                 20
  Case 3:19-cv-00363-REP Document 1 Filed 05/15/19 Page 21 of 42 PageID# 65



only those devices approved for release are distributed and that purchase orders are reviewed to

ensure that ambiguities and errors are resolved before devices are released for distribution.”

       99.     21 C.F.R. § 820.170(a) (2012): “Installation” states: “Each manufacturer of a

device requiring installation shall establish and maintain adequate installation and inspection

instructions, and where appropriate test procedures. Instructions and procedures shall include

directions for ensuring proper installation so that the device will perform as intended after

installation. The manufacturer shall distribute the instructions and procedures with the device or

otherwise make them available to the person(s) installing the device.”

       100.    21 C.F.R. § 803 (2012), states: “Manufacturers must include information that is

reasonably known to the manufacturer, timely make Medical Device Reporting (“MDR”)

submissions, define the procedures for implementing corrective and preventative actions, and

review sampling methods for adequacy of their intended use.”

       101.    21 C.F.R. § 820.100 (2012) “Corrective and Preventive Action” states: (a) [e]ach

manufacturer shall establish and maintain procedures for implementing corrective and preventive

action. The procedures shall include requirements for:

               a.      Analyzing processes, work operations, concessions, quality audit reports,

                       quality records, service records, complaints, returned product, and other

                       sources of quality data to identify existing and potential causes of

                       nonconforming product, or other quality problems. Appropriate statistical

                       methodology shall be employed where necessary to detect recurring quality

                       problems;

               b.      Investigating the cause of nonconformities relating to product, processes,

                       and the quality system;




                                                 21
Case 3:19-cv-00363-REP Document 1 Filed 05/15/19 Page 22 of 42 PageID# 66



           c.     Identifying the actions needed to correct and prevent recurrence of

                  nonconforming product and other quality problems;

           d.     Verifying or validating the corrective and preventive action to ensure that

                  such action is effective and does not adversely affect the finished device; an

           e.     Implementing and recording changes in methods and procedures needed to

                  correct and prevent identified quality problems.

    D.     Zimmer’s Conduct in Violation of the FDCA

    102.   Zimmer violated these FDCA statutes and accompanying regulations by:

                  a.     falsely and misleadingly promoting the VerSys Hip System;

                  b.     failing to report adverse events to the FDA;

                  c.     failing to timely conduct failure investigations and analysis;

                  d.     failing to timely report any and all information concerning

                         product failures and corrections;

                  e.     failing to timely and fully inform FDA of unanticipated adverse

                         effects, including device corrosion, increases in the incidence of

                         adverse effects, and device failures necessitating a labeling,

                         manufacturing or device modification;

                  f.     failing to conduct necessary design validation;

                  g.     selling and distributing a misbranded and adulterated product

                         through interstate commerce; and

                  h.     failing to immediately disclose the metallosis risk from the fretting

                         and corroding failure of the VerSys Hip System after implantation

                         in patients.




                                            22
  Case 3:19-cv-00363-REP Document 1 Filed 05/15/19 Page 23 of 42 PageID# 67



       103.    Zimmer’s violation of these FDCA statutes and accompany regulations, as

discussed above, constitutes violation of the state law tort causes of action alleged in this

Complaint, as set forth herein.

       104.    Zimmer’s violation of the FDCA statutes and accompany regulations, as discussed

above, directly caused or significantly contributed to the use of the VerSys Hip System in Plaintiff

and Zimmer’s misconduct in this regard thus directly caused or contributed to Plaintiff’s injuries

and damages.

                                  CLAIMS FOR RELIEF

                            FIRST CAUSE OF ACTION
                STRICT LIABILITY - MANUFACTURING DEFECT

       106.     Plaintiff hereby incorporates by reference all previous paragraphs of this

Complaint as if fully set forth herein and further alleges as follows.

        107.    Prior to, on, and after the dates of Plaintiff’s initial hip surgery, and at all times

 relevant this action, Defendants tested, studied, researched, designed, formulated, manufactured,

 inspected, labeled, packaged, promoted, advertised, marketed, distributed, and/or sold the

 VerSys Hip System for implantation into consumers, such as Plaintiff, by orthopedic surgeons

 in the United States.

        108.    The VerSys Hip System was “defective” and “unreasonably dangerous” when it

 entered the stream of commerce and was received by Plaintiff, because the risks were

 outweighed by any utility of the design of the device and because the device was dangerous to

 an extent beyond that which would be contemplated by the ordinary consumer. At no time did

 Plaintiff have reason to believe that the VerSys Hip System was in a condition not suitable for

 its proper and intended use.




                                                 23
 Case 3:19-cv-00363-REP Document 1 Filed 05/15/19 Page 24 of 42 PageID# 68



       109.    At all times herein mentioned, the Defendants tested, studied, researched,

designed, formulated, manufactured, inspected, labeled, packaged, promoted, advertised,

marketed, distributed, and/or sold the VerSys Hip System, which was implanted in Plaintiff,

such that it was dangerous, unsafe, and defective in manufacture. The defects in manufacture

include but are not limited to the following respects:

               a.     that the VerSys Hip System has the propensity to undergo fretting and

                      corrosion at the femoral head-stem taper juncture causing serious

                      complications in patients;

               b.     that the VerSys Hip System differed from the manufacturer’s intended

                      design or specifications, or from other typical units of the same product

                      line;

               c.     that the Defendants failed to conduct adequate mechanical testing,

                      including corrosion fatigue or other wear testing, on components,

                      subassemblies and/or the finished VerSys Hip System;

               d.     that Defendants failed to test an adequate number of sample devices on an

                      ongoing basis;

               e.     that Defendants failed to take adequate steps to specifically identify failure

                      modes with clarity and to suggest methods to monitor, avoid, and/or

                      prevent further failures;

               f.     that Defendants failed to identify and/or note the significance of any

                      testing that resulted in failure of the VerSys Hip System;

               g.     that Defendants failed to take corrective actions to eliminate or minimize

                      further failures of the VerSys Hip System;




                                                  24
  Case 3:19-cv-00363-REP Document 1 Filed 05/15/19 Page 25 of 42 PageID# 69



                h.    that Defendants failed to adequately explain performance specifications

                      for the components, subassemblies, and/or the finished VerSys Hip

                      System;

                i.    that Defendants failed to adequately explain or justify all test conditions

                      and acceptance criteria for the VerSys Hip System;

                j.    that Defendants failed to perform adequate testing in an environment that

                      adequately simulated in vivo conditions;

                k.    that Defendants failed to perform adequate testing of the VerSys Hip

                      System, including its components and subassemblies, to ensure that the

                      VerSys Hip System functioned properly during and after implantation; and

                l.    that Defendants failed to perform adequate quality assurance testing and

                      validation before and after sterilization.

       110.     Plaintiff’s physicians employed the VerSys Hip System in the manner in which it

was intended and recommended to be used, making such use reasonably foreseeable to Defendants.

       111.     The VerSys Hip System as tested, studied, researched, designed, formulated,

manufactured, inspected, labeled, packaged, promoted, advertised, marketed, distributed, and/or

sold by Defendants reached Plaintiff without substantial change in its condition.

       112.     As alleged herein, Defendants knew and had reason to know that the VerSys Hip

System caused an increased risk of harm to the Plaintiff and other consumers due to the device’s

greater propensity to undergo significant fretting and/or mechanically assisted crevice corrosion

at the femoral head-stem taper juncture resulting in elevated serum metal ion levels, adverse local

tissue reactions, pseudotumor formation, tissue destruction, metallosis, and the need for revision

surgery.




                                                25
  Case 3:19-cv-00363-REP Document 1 Filed 05/15/19 Page 26 of 42 PageID# 70



        113.     Defendants consciously disregarded this increased risk of harm by failing to warn

of such risks; unlawfully concealing the dangerous problems associated with implantation of the

VerSys Hip System; and continuing to market, promote, sell and defend the device.

        114.     As alleged herein, the defects in manufacture of the VerSys Hip System were a

substantial factor in causing Plaintiffs’ injuries.

        115.     As a direct, proximate and legal consequence of Defendants’ wrongful conduct as

described herein, including the defective manufacture of the VerSys Hip System, Plaintiff has

sustained and will continue to sustain severe and debilitating injuries, including but not limited to,

significant pain and discomfort; gait impairment; poor balance; difficulty walking; component part

loosening, impingement and/or detachment; metallosis; soft tissue damage; adverse local tissue

reaction; dislocation; infection; and other injuries presently undiagnosed, which all require

ongoing medical care. As a further direct, proximate and legal consequence of the defective nature

of the VerSys Hip System, Plaintiff has sustained and will sustain future damages, including but

not limited to additional revision surgeries; cost of medical care; rehabilitation; home health care;

lost wages; loss of earning capacity; mental and emotional distress; and pain and suffering for

which he is entitled to compensatory and equitable damages and declaratory relief in an amount to

be proven at trial.

                               SECOND CAUSE OF ACTION
                           STRICT LIABILITY – DESIGN DEFECT

        116.    Plaintiff hereby incorporates by reference all previous paragraphs of this Complaint

as if fully set forth herein and further alleges as follows:

        117.    Prior to, on, and after the dates of Plaintiff’s initial hip surgery, and at all times

relevant to this action, Defendants tested, studied, researched, designed, formulated, manufactured,

inspected, labeled, packaged, promoted, advertised, marketed, distributed, and/or sold the VerSys



                                                      26
  Case 3:19-cv-00363-REP Document 1 Filed 05/15/19 Page 27 of 42 PageID# 71



Hip System for implantation into consumers, such as Plaintiff, by physicians and orthopedic

surgeons in the United States.

       118.    The VerSys Hip System was defective in design and unreasonably dangerous when

it entered the stream of commerce and was received by Plaintiff, because the risks were outweighed

by any utility of the design of the device and because the device was dangerous to an extent beyond

that which would be contemplated by the ordinary consumer. At no time did Plaintiff have reason

to believe that the VerSys Hip System was in a condition not suitable for its proper and intended

use.

       119.    The VerSys Hip System was defective in design and unreasonably dangerous when

it entered the stream of commerce and was received by Plaintiff, because the foreseeable risks

exceeded or outweighed the purported benefits associated with the device.

       120.    At all times relevant to this action, the Defendants tested, studied, researched,

designed, formulated, manufactured, inspected, labeled, packaged, promoted, advertised,

marketed, distributed, and/or sold the VerSys Hip System, which was implanted in Plaintiff, such

that it was dangerous, unsafe, and defective in design.

       121.    The VerSys Hip System implanted in Plaintiff was defective in design in all or

some of, and without limitation, the following respects:

               a.     The device employs a femoral stem-head taper junction which due to its

                      taper size and geometry, the use of dissimilar metal alloys, trunnion surface

                      finish, and rigidity and has the propensity to undergo fretting and/or

                      mechanically assisted crevice corrosion at the femoral head-stem taper

                      junction causing serious complications in patients;




                                                27
  Case 3:19-cv-00363-REP Document 1 Filed 05/15/19 Page 28 of 42 PageID# 72



               b.     The device employs a femoral head which by virtue of its taper size, taper

                      angle and taper geometry has the propensity to undergo fretting and/or

                      mechanically assisted crevice corrosion at the femoral head-stem taper

                      junction causing serious complications in patients; and

               c.     The device employs a femoral stem which by virtue of its taper size, taper

                      angle, material, surface area, and rigidity has the propensity to undergo

                      fretting and/or mechanically assisted crevice corrosion at the femoral head-

                      stem taper junction causing serious complications in patients.

       122.    Plaintiff’s physicians employed the VerSys Hip System in the manner in which it

was intended to be used, making such use reasonably foreseeable to Defendants.

       123.    The VerSys Hip System as tested, studied, researched, designed, formulated,

manufactured, inspected, labeled, packaged, promoted, advertised, marketed, distributed, and/or

sold by Defendants reached Plaintiff without substantial change in its condition.

       124.    As alleged herein, Defendants knew and had reason to know that the VerSys Hip

System caused an increased risk of harm to the Plaintiff and other consumers due to the device’s

greater propensity to undergo significant fretting and/or mechanically assisted crevice corrosion

at the femoral head-stem taper junction resulting in elevated serum metal ion levels, adverse local

tissue reactions, pseudotumor formation, tissue destruction, metallosis, and the need for revision

surgery. Defendants consciously disregarded this increased risk of harm by failing to adequately

warn of the risk; unlawfully concealing the dangerous problems associated with implantation of

the VerSys Hip System; and continuing to market, promote, sell and defend the VerSys Hip

System.

       125.    As alleged herein, the defects in design of the VerSys Hip System were a substantial




                                                28
  Case 3:19-cv-00363-REP Document 1 Filed 05/15/19 Page 29 of 42 PageID# 73



factor in causing Plaintiff’s injuries.

            126.   Defendants failed to develop and make available alternative products that were

designed in a safe or safer manner, even though such products were feasible and marketable and,

in fact, were being sold and marketed by Defendants at the time Defendants sold the VerSys Hip

System to Plaintiff.

            127.   As a direct, proximate and legal consequence of Defendants’ wrongful conduct as

described herein, including the defective design of the VerSys Hip System, Plaintiff has sustained

and will continue to sustain severe and debilitating injuries, including but not limited to, significant

pain and discomfort; gait impairment; poor balance; difficulty walking; component part loosening,

impingement and/or detachment; metallosis; soft tissue damage; adverse local tissue reaction;

dislocation; infection; and other injuries presently undiagnosed, which all require ongoing medical

care. As a further direct, proximate and legal consequence of the defective nature of the VerSys

Hip System, Plaintiff has sustained and will sustain future damages, including but not limited to

additional revision surgeries; cost of medical care; rehabilitation; home health care; lost wages;

loss of earning capacity; mental and emotional distress; and pain and suffering for which he is

entitled to compensatory and equitable damages and declaratory relief in an amount to be proven

at trial.

                                  THIRD CAUSE OF ACTION
                            STRICT LIABILITY – FAILURE TO WARN
            128.   Plaintiff hereby incorporates by reference all previous paragraphs of this Complaint

as if fully set forth herein and further alleges as follows:

            129.   Prior to, on, and after the dates of Plaintiff’s initial hip surgery, and at all times

relevant to this action, Defendants tested, studied, researched, designed, formulated, manufactured,

inspected, labeled, packaged, promoted, advertised, marketed, distributed, and/or sold the VerSys

Hip System for implantation into consumers, such as Plaintiff, by physicians and orthopedic


                                                    29
  Case 3:19-cv-00363-REP Document 1 Filed 05/15/19 Page 30 of 42 PageID# 74




surgeons in the United States.

          130.   The VerSys Hip System was defective and unreasonably dangerous when it entered

the stream of commerce and was received by Plaintiff, because the risks were outweighed by any

utility of the design of the device and because the device was dangerous to an extent beyond that

which would be contemplated by the ordinary consumer. At no time did Plaintiff have reason to

believe that the VerSys Hip System was in a condition not suitable for its proper and intended use.

          131.   The VerSys Hip System was defective in design and unreasonably dangerous when

it entered the stream of commerce and was received by Plaintiff, because the foreseeable risks

exceeded or outweighed the purported benefits associated with the device.

          132.   The VerSys Hip System posed increased risks of harm and side effects that were

known or knowable to Defendants by the use of scientific knowledge available before, at and after

the time of manufacture, distribution, and sale of the VerSys Hip System to Plaintiff.

          133.   Defendants knew or should have known of the defective condition, dangerous

characteristics, and risks associated with the VerSys Hip System as alleged herein.

          134.   Defendants consciously disregarded the increased risks of harm by failing to

adequately warn of such risks; unlawfully concealing the dangerous problems associated with

implantation of the VerSys Hip System; and continuing to market, promote, sell and defend the

VerSys Hip System.

          135.   The VerSys Hip System that was manufactured, distributed, and sold by the

Defendants to Plaintiff was in a defective condition that was unreasonably dangerous to any user

or ordinary consumer of the device, including Plaintiff.

          136.   Such ordinary consumers, including Plaintiff, would not and could not have

recognized or discovered the potential risks and side effects of the VerSys Hip System as alleged

herein.

          137.   The instructions for use, directions and warnings provided by Defendants with the

VerSys Hip System failed to adequately convey the potential risks and side effects of the VerSys

Hip System and the dangerous propensities of the device, which risks were known or were


                                                30
  Case 3:19-cv-00363-REP Document 1 Filed 05/15/19 Page 31 of 42 PageID# 75




reasonably scientifically knowable to Defendants. In particular, Defendants failed to adequately

disclose the greater propensity of the VerSys Hip System to undergo significant fretting and/or

mechanically assisted crevice corrosion at the femoral head-stem taper junction.

        138.    The VerSys Hip System was expected to and did reach Plaintiff and her orthopedic

surgeon without substantial change in its condition as manufactured, distributed, and sold by

Defendants.

        139.    Plaintiff’s orthopedic surgeon used the VerSys Hip System in the manner in which

it was intended to be used, making such use reasonably foreseeable to Defendants.

        140.    The lack of adequate instructions for use, directions and warnings with the VerSys

Hip System prior to, on, and after the dates of Plaintiff’s initial hip surgery were a substantial

factor in causing Plaintiff’s injuries, losses and damages as alleged herein.

        141.    Defendants failed to develop and make available alternative products that were

designed in a safe or safer manner, even though such products were feasible and marketable and,

in fact, were being sold and marketed by Defendants at the time Defendants sold the VerSys Hip

System to Plaintiff.

        142.    As a direct, proximate and legal consequence of Defendants’ wrongful conduct as

described herein, including Defendants’ lack of sufficient instructions or warnings, Plaintiff has

sustained and will continue to sustain severe and debilitating injuries, including but not limited to,

significant pain and discomfort; gait impairment; poor balance; difficulty walking; component part

loosening, impingement and/or detachment; metallosis; soft tissue damage; adverse local tissue

reaction; dislocation; infection; and other injuries presently undiagnosed, which all require

ongoing medical care. As a further direct, proximate and legal consequence of the defective nature

of the VerSys Hip System, Plaintiff has sustained and will sustain future damages, including but

not limited to additional revision surgeries; cost of medical care; rehabilitation; home health care;

lost wages; loss of earning capacity; mental and emotional distress; and pain and suffering for

which he is entitled to compensatory and equitable damages and declaratory relief in an amount to

be proven at trial.


                                                 31
  Case 3:19-cv-00363-REP Document 1 Filed 05/15/19 Page 32 of 42 PageID# 76



                            FOURTH CAUSE OF ACTION
                    NEGLIGENCE – DESIGN, MANUFACTURE & SALE
        143.    Plaintiff hereby incorporates by reference all previous paragraphs of this Complaint

as if fully set forth herein and further alleges as follows:

        144.    Prior to, on, and after the dates of Plaintiff’s initial hip surgery, and at all times

relevant to this action, Defendants had a duty to exercise reasonable care in testing, study, research,

design, formulation, manufacture, inspection, labeling, packaging, promotion, advertisement,

marketing, distribution and sale of the VerSys Hip System for implantation into consumers, such

as Plaintiff, by physicians and surgeons in the United States.

        145.    Prior to, on, and after the dates of Plaintiff’s initial hip surgery, Defendants failed

to exercise reasonable care and were negligent and careless in the testing, study, research, design,

formulation, manufacture, inspection, labeling, packaging, promotion, advertisement, marketing,

distribution and sale of the VerSys Hip System.

        146.    Prior to, on, and after the dates of Plaintiff’s initial hip surgery, Defendants failed

to perform adequate evaluation and testing of the VerSys Hip System, where such adequate

evaluation and testing would have revealed the device’s propensity to undergo fretting and

mechanically assisted crevice corrosion at the femoral head-stem taper junction causing serious

complications in patients.

        147.    Prior to, on, and after the dates of Plaintiff’s initial hip surgery, Defendants had

received complaints from healthcare providers that the VerSys Hip System caused serious

complications including but not limited to fretting and mechanically assisted crevice corrosion at

the femoral head-stem taper junction, but Defendants nonetheless consciously decided not to

perform any further testing on the VerSys Hip System; investigate the root cause of these

complications; suspend sales and distribution of the device; or warn physicians and patients of the

propensity of the VerSys Hip System to undergo fretting and/or mechanically assisted crevice

corrosion at the femoral head-stem taper junction causing serious complications in patients.

        148.    Defendants’ failure to exercise reasonable care in the design, testing, distribution,



                                                  32
  Case 3:19-cv-00363-REP Document 1 Filed 05/15/19 Page 33 of 42 PageID# 77




manufacture, advertising, sales, and marketing prior to, on, and after the dates of Plaintiff’s initial

hip surgery was a substantial factor in causing Plaintiffs’ injuries, losses, and damages, as alleged

herein.

          149.   As alleged herein, Defendants knew and had reason to know that the VerSys Hip

System caused increased risk of harm to Plaintiff and other consumers. Defendants consciously

disregarded this increased risk of harm by failing to warn of such risks; unlawfully concealing the

dangerous problems associated with implantation of the VerSys Hip System; and continuing to

market, promote, sell and defend the VerSys Hip System.

          150.   As a direct, proximate and legal consequence of Defendants’ wrongful conduct as

described herein, including Defendants’ failure to exercise reasonable care as described herein,

Plaintiff has sustained and will continue to sustain severe and debilitating injuries, including but

not limited to, significant pain and discomfort; gait impairment; poor balance; difficulty walking;

component part loosening, impingement and/or detachment; metallosis; soft tissue damage;

adverse local tissue reaction; dislocation; infection; and other injuries presently undiagnosed,

which all require ongoing medical care. As a further direct, proximate and legal consequence of

the defective nature of the VerSys Hip System, Plaintiff has sustained and will sustain future

damages, including but not limited to additional revision surgeries; cost of medical care;

rehabilitation; home health care; lost wages; loss of earning capacity; mental and emotional

distress; and pain and suffering for which he is entitled to compensatory and equitable damages

and declaratory relief in an amount to be proven at trial.

                                FIFTH CAUSE OF ACTION
                             NEGLIGENCE – FAILURE TO WARN
          151.   Plaintiff hereby incorporates by reference all previous paragraphs of this Complaint

as if fully set forth herein and further alleges as follows:

          152.   Prior to, on, and after the dates of Plaintiff’s initial hip surgery, and at all relevant

times, Defendants tested, studied, researched, designed, formulated, manufactured, inspected,

labeled, packaged, promoted, advertised, marketed, distributed, and/or sold the VerSys Hip System


                                                    33
  Case 3:19-cv-00363-REP Document 1 Filed 05/15/19 Page 34 of 42 PageID# 78




for implantation into consumers, such as Plaintiff, by physicians and orthopedic surgeons in the

United States.

       153.      Prior to, on, and after the dates of Plaintiff’s initial hip surgery, Defendants knew

or should have known that the VerSys Hip System was dangerous or was likely to be dangerous

when used in a reasonably foreseeable manner. Such danger included the propensity of the VerSys

Hip System’s to undergo fretting and/or mechanically assisted crevice corrosion at the femoral

head-stem taper junction causing serious complications in patients.

       154.      Prior to, on, and after the dates of Plaintiff’s initial hip surgery, Defendants knew

or reasonably should have known that the users of the device, including Plaintiff, would not realize

the dangers presented by the device.

       155.      Prior to, on, and after the dates of Plaintiff’s initial hip surgery, Defendants failed

to adequately warn of the dangers presented by the device and/or failed to instruct on the safe use

of the device. Such failures to warn and/or instruct included, but were not limited to failing to

advise of the known or knowable risks, dangers, and side effects associated with the use of the

VerSys Hip System; failing to properly advise of the means and methods available for the

elimination of the risks, dangers, and side effects associated with the VerSys Hip System; failing

to warn physicians about the risks, dangers, and side effects associated with the VerSys Hip

System, including the propensity of the VerSys Hip System’s to undergo fretting and/or

mechanically assisted crevice corrosion at the femoral head-stem taper junction causing serious

complications in patients; and failing to warn consumers about the risks, dangers, and side effects

associated with the VerSys Hip System, including the propensity of the VerSys Hip System to

undergo fretting and/or mechanically assisted crevice corrosion at the femoral head-stem taper

junction causing serious complications in patients.

       156.      Reasonable manufacturers and distributors, under the same or similar

circumstances prior to, on, and after the dates of Plaintiff’s initial hip surgery, would have

adequately warned of the dangers presented by the VerSys Hip System, or provided adequate

instructions for the safe use of the VerSys Hip System.


                                                   34
  Case 3:19-cv-00363-REP Document 1 Filed 05/15/19 Page 35 of 42 PageID# 79




            157.   Prior to the dates of Plaintiff’s initial hip surgery, the VerSys Hip System had

already caused numerous known reports of fretting and/or mechanically assisted crevice corrosion

at the taper junction between the femoral head and femoral stem. Defendants consciously decided

neither to warn physicians or patients of the VerSys Hip System’s increased propensity to cause

these serious complications, nor of the signs and symptoms of these complications.

            158.   Defendants’ negligent failure to warn Plaintiff, Plaintiff’s orthopedic surgeon or

Plaintiff’s other healthcare providers prior to, on, and after the dates of Plaintiff’s initial hip surgery

was a substantial factor in causing Plaintiffs’ injuries, losses and damages as described herein.

            159.   As alleged above, Defendants knew and had reason to know that the VerSys Hip

System caused an increased risk of harm to Plaintiff and other consumers. Defendants consciously

disregarded this increased risk of harm by failing to warn of such risks; unlawfully concealing the

dangerous problems associated with implantation of the VerSys Hip System; and continuing to

market, promote, sell and defend the VerSys Hip System.

            160.   As a direct, proximate and legal consequence of Defendants’ wrongful conduct as

described herein, including Defendants’ negligent failure to warn, Plaintiff has sustained and will

continue to sustain severe and debilitating injuries, including but not limited to, significant pain

and discomfort; gait impairment; poor balance; difficulty walking; component part loosening,

impingement and/or detachment; metallosis; soft tissue damage; adverse local tissue reaction;

dislocation; infection; and other injuries presently undiagnosed, which all require ongoing medical

care. As a further direct, proximate and legal consequence of the defective nature of the VerSys

Hip System, Plaintiff has sustained and will sustain future damages, including but not limited to

additional revision surgeries; cost of medical care; rehabilitation; home health care; lost wages;

loss of earning capacity; mental and emotional distress; and pain and suffering for which he is

entitled to compensatory and equitable damages and declaratory relief in an amount to be proven

at trial.




                                                    35
  Case 3:19-cv-00363-REP Document 1 Filed 05/15/19 Page 36 of 42 PageID# 80



                                  SIXTH CAUSE OF ACTION
                              BREACH OF IMPLIED WARRANTIES
            161.   Plaintiff hereby incorporates by reference all previous paragraphs of this Complaint

as if fully set forth herein and further alleges as follows:

            162.   Defendants impliedly warranted that the VerSys Hip System, which Defendants

tested, studied, researched, designed, formulated, manufactured, inspected, labeled, packaged,

promoted, advertised, marketed, distributed, and/or sold to Plaintiff, was merchantable and fit and

safe for ordinary use.

            163.   Defendants further impliedly warranted that the VerSys Hip System, which

Defendants tested, studied, researched, designed, formulated, manufactured, inspected, labeled,

packaged, promoted, advertised, marketed, distributed, and/or sold, was fit for the particular

purposes for which it was intended and was sold.

            164.   Contrary to these implied warranties, the VerSys Hip System was defective,

unmerchantable, and unfit for its ordinary use when sold, and unfit for the particular purpose for

which it was sold.

            165.   As a direct, proximate and legal consequence of Defendants’ wrongful conduct as

described herein, including Defendants’ breach of implied warranties, Plaintiff has sustained and

will continue to sustain severe and debilitating injuries, including but not limited to, significant

pain and discomfort; gait impairment; poor balance; difficulty walking; component part loosening,

impingement and/or detachment; metallosis; soft tissue damage; adverse local tissue reaction;

dislocation; infection; and other injuries presently undiagnosed, which all require ongoing medical

care. As a further direct, proximate and legal consequence of the defective nature of the VerSys

Hip System, Plaintiff has sustained and will sustain future damages, including but not limited to

additional revision surgeries; cost of medical care; rehabilitation; home health care; lost wages;

loss of earning capacity; mental and emotional distress; and pain and suffering for which he is

entitled to compensatory and equitable damages and declaratory relief in an amount to be proven

at trial.



                                                    36
  Case 3:19-cv-00363-REP Document 1 Filed 05/15/19 Page 37 of 42 PageID# 81



                               SEVENTH CAUSE OF ACTION
                            BREACH OF EXPRESS WARRANTIES
        166.    Plaintiff hereby incorporates by reference all previous paragraphs of this Complaint

as if fully set forth herein and further alleges as follows:

        167.    Defendants expressly warranted to Plaintiff by and through Defendants and/or their

authorized agents or sales representatives, in publications, product information, instructions for

use, sales and marketing materials, the internet, and other communications intended for physicians,

patients, Plaintiff, and the general public, that the VerSys Hip System was safe, effective, fit and

proper for its intended use.

        168.    In allowing the implantation of the VerSys Hip System, Plaintiff and Plaintiff’s

physicians relied on the skill, judgment, representations, and the express warranties of Defendants.

        169.    These warranties and representations were false in that the VerSys Hip System was

not safe and was unfit for the uses for which it was intended.

        170.    Through the sale of the VerSys Hip System, Defendants are merchants pursuant to

Section 2-314 of the Uniform Commercial Code.

        171.    Defendants breached their warranty of the mechanical soundness of the VerSys Hip

System by continuing sales and marketing campaigns highlighting the safety and efficacy of the

device, when Defendants knew of the defects, risk and propensity of the device to undergo fretting

and/or mechanically assisted crevice corrosion at the femoral head-stem taper junction causing

serious complications in patients.

        172.    As a direct, proximate and legal consequence of Defendants’ wrongful conduct as

described herein, including Defendants’ breach of express warranties, Plaintiff has sustained and

will continue to sustain severe and debilitating injuries, including but not limited to, significant

pain and discomfort; gait impairment; poor balance; difficulty walking; component part loosening,

impingement and/or detachment; metallosis; soft tissue damage; adverse local tissue reaction;

dislocation; infection; and other injuries presently undiagnosed, which all require ongoing medical

care. As a further direct, proximate and legal consequence of the defective nature of the VerSys



                                                  37
  Case 3:19-cv-00363-REP Document 1 Filed 05/15/19 Page 38 of 42 PageID# 82




Hip System, Plaintiff has sustained and will sustain future damages, including but not limited to

additional revision surgeries; cost of medical care; rehabilitation; home health care; lost wages;

loss of earning capacity; mental and emotional distress; and pain and suffering for which he is

entitled to compensatory and equitable damages and declaratory relief in an amount to be proven

at trial.

                                  EIGHTH CAUSE OF ACTION
                               NEGLIGENT MISREPRESENTATION

            173.   Plaintiff hereby incorporates by reference all previous paragraphs of this Complaint

as if fully set forth herein and further alleges as follows:

            174.   At the time Defendants tested, studied, researched, designed, formulated,

manufactured, inspected, labeled, packaged, promoted, advertised, marketed, distributed, and/or

sold the VerSys Hip System to Plaintiff, Defendants knew or should have known of the use for

which the device was intended and the serious risks and dangers associated with such use of the

VerSys Hip System.

            175.   Defendants owed a duty to orthopedic surgeons, including Plaintiff’s implanting

physician, Dr. Michaud, and other healthcare providers and to consumers of the VerSys Hip

System, including Plaintiff, to accurately and truthfully represent the risks of VerSys Hip System.

            176.   Defendants breached their duty by misrepresenting and/or failing to adequately

warn Plaintiff’s orthopedic surgeon, the medical community, Plaintiff, and the public about the

risks of the VerSys Hip System, including the device’s greater propensity to undergo significant

fretting and/or mechanically assisted crevice corrosion at the femoral head-stem taper junction,

which Defendants knew or in the exercise of diligence should have known.

            177.   Among Defendants’ numerous misrepresentations and misleading omissions are

Defendants’ assurances that the VerSys Hip System was safe, had an excellent performance record,

and did not have a greater propensity or risk to undergo significant fretting and/or mechanically

assisted crevice corrosion. Instead, Defendants stated or implied to orthopedic surgeons, patients



                                                    38
  Case 3:19-cv-00363-REP Document 1 Filed 05/15/19 Page 39 of 42 PageID# 83




and the FDA that any problem with the VerSys Hip System in a particular patient was attributable

to “surgical technique” or patient factors such as body mass index, bone composition, and post-

implantation activity level. Defendants made such statements even after they became aware of

numerous and serious complications with the VerSys Hip System. Defendants did not reveal (and

instead concealed) their knowledge of numerous and serious complications and other bad data

during their meetings with orthopedic surgeons and the FDA.

            178.   Despite their knowledge of serious problems with the VerSys Hip System,

Defendants, by their Executives, Directors, and Staff, an urged their sales representatives to

continue marketing the VerSys Hip System, and distributed medical literature and other

communications to surgeons, including Dr. Michaud, in an effort to mislead them and the general

public about the risks associated with the VerSys Hip System and instead create the image and

impression that the VerSys Hip System was safe.

            179.   As a direct, proximate and legal consequence of Defendants’ wrongful conduct as

described herein, including Defendants’ negligent misrepresentations, Plaintiff has sustained and

will continue to sustain severe and debilitating injuries, including but not limited to, significant

pain and discomfort; gait impairment; poor balance; difficulty walking; component part loosening,

impingement and/or detachment; metallosis; soft tissue damage; adverse local tissue reaction;

dislocation; infection; and other injuries presently undiagnosed, which all require ongoing medical

care. As a further direct, proximate and legal consequence of the defective nature of the VerSys

Hip System, Plaintiff has sustained and will sustain future damages, including but not limited to

additional revision surgeries; cost of medical care; rehabilitation; home health care; lost wages;

loss of earning capacity; mental and emotional distress; and pain and suffering for which he is

entitled to compensatory and equitable damages and declaratory relief in an amount to be proven

at trial.

                              NINTH CAUSE OF ACTION
               VIOLATION OF VIRGINIA’S UNFAIR TRADE PRACTICES ACT
                             (Va. Code Ann. § 38.2-500-518)



                                                  39
  Case 3:19-cv-00363-REP Document 1 Filed 05/15/19 Page 40 of 42 PageID# 84




        180.    Plaintiff hereby incorporates by reference all previous paragraphs of this Complaint

as if fully set forth herein and further alleges as follows:

        181.    Defendants have a statutory duty to refrain from unfair or deceptive acts or trade

practices in the design, development, manufacture, promotion, and/or sale of the VerSys Hip

System.

        182.    Had the Defendants not engaged in the deceptive conduct described herein, Plaintiff

would not have purchased and/or paid for the VerSys Hip System and would not have incurred

related medical costs.

        183.    Specifically, Plaintiff and Plaintiff’s physicians were misled by the deceptive

conduct as described herein.
        184.    Defendants’ deceptive, unconscionable, and/or fraudulent representations and

material omissions to patients, physicians and consumers, including Plaintiff, constituted unfair

and deceptive acts and trade practices in violation of Va. Code Ann. § 38.2-500-518.

        185.    Defendants engaged in wrongful conduct while at the same time obtaining, under

false pretenses, substantial sums of money from Plaintiff for the VerSys Hip System that Plaintiff

would not have paid had Defendants not engaged in unfair and deceptive conduct.

        186.    Defendants’ actions, as alleged herein, constitute unfair competition or unfair,

unconscionable, deceptive, and/or fraudulent acts or trade practices in violation of Va. Code Ann.

§ 38.2-500-518.

        187.    Plaintiff was injured by the cumulative and indivisible nature of Defendants’

conduct. The cumulative effect of Defendants’ conduct directed at patients, physicians and

consumers was to create a demand for and sell the VerSys Hip System. Each aspect of Defendants’

conduct combined to artificially create sales of the VerSys Hip System.

        188.    The medical community relied upon Defendants’ misrepresentations and omissions

in determining which hip implant to utilize for a patient.

        189.    By reason of the unlawful acts engaged in by Defendants, Plaintiff has suffered

ascertainable loss and damages.


                                                  40
  Case 3:19-cv-00363-REP Document 1 Filed 05/15/19 Page 41 of 42 PageID# 85




       190.    As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff was

damaged by paying in whole or in part for the VerSys Hip System. As a direct and proximate

result of Defendants’ violations of Va. Code Ann. § 38.2-500-518., Plaintiff has sustained

economic losses and other damages for which Plaintiff is entitled to statutory and compensatory

damages, and declaratory relief, in an amount to be proven at trial.

                                  CONDITIONS PRECEDENT

       191.    All conditions precedent to Plaintiffs’ right to recover herein and to Defendants’

liability have been performed or have occurred.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against the Defendants, jointly and severally,

as follows:

       1.      Compensatory damages, in excess of the amount required for federal diversity

jurisdiction and in an amount to fully compensate Plaintiff for Plaintiff’s injuries and damages,

both past and present;

       2.      Special damages, in excess of the amount required for federal diversity jurisdiction

and in an amount to fully compensate Plaintiff for all of Plaintiff’s injuries and damages, both past

and present, including but not limited to, past and future medical expenses, costs for past and future

rehabilitation and/or home health care, lost income or wages, loss of earning capacity, permanent

disability, including permanent instability and loss of balance, pain and suffering, and loss of

consortium;

       3.      Punitive damages as allowed by law;

       4.      Double or triple damages as allowed by law;

       5.      Attorneys’ fees, expenses, and costs of this action;




                                                 41
 Case 3:19-cv-00363-REP Document 1 Filed 05/15/19 Page 42 of 42 PageID# 86



      6.     Pre-judgment and post-judgment interest in the maximum amount allowed by law;

and

      7.     Such further relief as this Court deems necessary, just, and proper.

                                       JURY DEMAND

      Plaintiff demands a trial by jury of all claims asserted in this Complaint.


Dated: May 15, 2019                                 Respectfully submitted,


                                                    /s/ Jonathan A. Hogins
                                                    Jonathan A. Hogins, VA Bar No. 83982
                                                    THE MOODY LAW FIRM
                                                    500 Crawford Street, Suite 200
                                                    Portsmouth, VA 23704
                                                    Phone: (757) 393-6020
                                                    Fax: (757) 397-7257
                                                    Email: jhogins@moodyrrlaw.com

                                                    Christina T. Natale
                                                    KY Bar No. 96810, pro hac vice pending
                                                    HEARD LAW FIRM, PLLC
                                                    2925 Richmond Ave., Suite 1550
                                                    Houston, TX 77098
                                                    Phone: (713) 665-1100
                                                    Facsimile: (713) 751-9100
                                                    Email: christina@heardlawfirm.com

                                                    Attorneys for Plaintiff




                                               42
